In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1341V
                                      Filed: May 30, 2018

****************************
WOSSEN TARIKU,                        *
                                      *
                   Petitioner,        *
                                      *       Entitlement; Ruling on the Record;
v.                                    *       Causation-In-Fact; Influenza (Flu)
                                      *       Vaccine; Tetanus Diphtheria acellular
                                      *       Pertussis (Tdap) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                   *       Related to Vaccine Administration
AND HUMAN SERVICES,                   *       (SIRVA); Special Processing Unit (SPU)
                                      *
                   Respondent.        *
                                      *
****************************
Douglas Lee Burdette, Burdette Law, PLLC, North Bend, WA, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.


                                   RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On October 14, 2016, Wossen Tariku (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et. seq,
(the “Vaccine Act” or “Program”). Petitioner alleges that he suffered a shoulder injury
related to vaccine administration (“SIRVA”), which was caused-in-fact by one or both of
the vaccinations he received on September 8, 2015 – the Fluzone Quad or Flulaval
quadrivalent influenza (“flu”) vaccine, and Tetanus Diphtheria acellular Pertussis (“Tdap”)
vaccine. Petition at 1. The case was assigned to the Special Processing Unit (“SPU”).



I. Procedural History

1        Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access.
       Following the filing of his petition, petitioner periodically filed supporting evidence
including medical records (Pet.’s Exs. 2-4, ECF No. 7; Pet.’s Ex. 5, ECF No. 11; Pet.’s
Exs. 6-8, ECF No. 14; Pet.’s Ex. 9, ECF No. 21) and his declaration (Pet.’s Ex. 1, ECF
No. 7).2

        Respondent filed a Rule 4(c) report on March 6, 2017. Resp. Report, ECF No. 25.
In this report, respondent stated that the Division of Injury Compensation Programs
(“DICP”) at the Department of Health and Human Services had determined Mr. Tariku’s
case was not appropriate for compensation. Respondent argues that petitioner has not
established that his injury was caused-in-fact by the vaccination(s) he received on
September 8, 2015, specifically:

        [P]etitioner has not provided evidence that satisfies his burden of proof
        under Althen. First, petitioner has not offered a persuasive medical theory
        linking the vaccinations to his condition. Petitioner has not submitted an
        expert report. Second, there is no evidence of a logical sequence of cause
        an effect showing that the vaccinations were the reason for the injury. There
        is no evidence in the contemporaneous medical records that the vaccines
        were given in petitioner’s left arm. Third, petitioner has not shown a
        proximate temporal relationship between the vaccinations and his injury.
        Petitioner did not report any shoulder pain until November 3, eight weeks
        after the vaccinations. At that time, he did not attribute the pain to his
        vaccinations. Ex. 2 at 17-18. Petitioner first mentioned a vaccine as a
        possible cause of his injury on March 30, 2016, more than six months after
        vaccination. Ex. 5 at 1-4. He never reported that his pain began within
        forty-eight hours after he received the vaccines.

Resp. Report at 5 (citing Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1279-
80 (Fed. Cir. 2005).

        Following respondent’s report, the undersigned provided petitioner with an
opportunity to file an affidavit explaining his delay in seeking treatment for his alleged
injury. Order, ECF No. 26. Petitioner filed his affidavit on May 9, 2017. ECF No. 27.

       A status conference was held on June 29, 2017, during which the parties stated a
preference for proceeding with a fact hearing before the undersigned. Order, ECF No.
30. A fact hearing was thereafter scheduled for November 16, 2017. Order, ECF No. 32.

       In preparation for the scheduled fact hearing, petitioner filed a witness affidavit
from his friend, Samrawit Tesfaye. Pet.’s Ex. 10, ECF No. 34-1.


2
        Petitioner filed two exhibits designated as “Exhibit 1.” The first, filed on October 20, 2016 (Pet.’s
Decl., ECF No. 7-1), and another filed on October 21, 2016 (Pet.’s Record Request upon Neighborcare
Health at Pike Place, ECF No. 8-1). The citations herein to “Pet.’s Ex. 1” refer to petitioner’s October 20,
2016 declaration.

                                                       2
        A fact hearing was held on November 16, 2017 in Washington, DC. Petitioner
testified via videoconference. At the conclusion of the hearing, the undersigned made
preliminary findings of fact regarding the shoulder location to which petitioner’s
vaccinations were administered, as well as the onset and causation of petitioner’s injury.
Order, ECF No. 37; Hr’g Tr. (Tr.), ECF No. 39, at 30-33. The undersigned’s findings were
informed by the SIRVA criteria as well as the medical articles referenced during the
proposed rulemaking when SIRVA was incorporated into the Vaccine Table. See
National Vaccine Injury Compensation Program: Revisions to the Vaccine Injury Table, 80
Fed. Reg. 45132, Notice of Proposed Rulemaking, July 29, 2015 (citing Atanasoff S,
Ryan T, Lightfoot R, and Johann-Liang R, 2010, Shoulder injury related to vaccine
administration (SIRVA), Vaccine 28(51):8049-8052) (filed as Court Exhibit I); and Bodor
M, and Montalvo E, Vaccination Related Shoulder Dysfunction, 25 Vaccine 585 (2007)
(filed as Court Exhibit II)).

       A schedule was set following the hearing to allow the parties an opportunity to file
any additional relevant evidence and responses to Court Exhibits I and II. Id. The
undersigned additionally notified the parties that the evidentiary record in regard to
entitlement would close 30 days from the filing of the hearing transcript. Id.

       The certified transcript of the November 16, 2017 fact hearing was filed on
December 28, 2017, ECF No. 29. No additional evidence or responses to court’s exhibits
were filed and the record on entitlement closed on January 29, 2018. Order, ECF No. 37.
The matter is now ripe for ruling.


II. Applicable Legal Standards

        Under Section 13(a)(1)(A) of the Act, a petitioner must demonstrate, by a
preponderance of the evidence, that all requirements for a petition set forth in section
11(c)(1) have been satisfied. A petitioner may prevail on her claim if the vaccinee for
whom she seeks compensation has “sustained, or endured the significant aggravation of
any illness, disability, injury, or condition” set forth in the Vaccine Injury Table (the Table).
§ 11(c)(1)(C)(i). The most recent version of the Table, which can be found at 42 C.F.R. §
100.3, identifies the vaccines covered under the Program, the corresponding injuries, and
the time period in which the particular injuries must occur after vaccination. § 14(a). If
petitioner establishes that the vaccinee has suffered a “Table Injury,” causation is
presumed.

        If, however, the vaccinee suffered an injury that either is not listed in the Table or
did not occur within the prescribed time frame, petitioner must prove that the administered
vaccine caused injury to receive Program compensation on behalf of the vaccinee. §
11(c)(1)(C)(ii) and (iii). In such circumstances, petitioner asserts a “non-Table or [an] off-
Table” claim and to prevail, petitioner must prove her claim by preponderant evidence. §
13(a)(1)(A). This standard is “one of . . . simple preponderance, or ‘more probable than
not’ causation.” Althen, 418 F.3d at 1279-80 (referencing Hellebrand v. Sec’y of Health &
Human Servs., 999 F.2d 1565, 1572-73 (Fed. Cir. 1993). The Federal Circuit has held
that to establish an off-Table injury, petitioners must “prove . . . that the vaccine was not

                                                3
only a but-for cause of the injury but also a substantial factor in bringing about the injury.”
Shyface v. Sec’y of Health & Human Servs., 165 F.3d 1344, 1351 (Fed. Cir 1999). Id. at
1352. The received vaccine, however, need not be the predominant cause of the injury.
Id. at 1351.

        The Federal Circuit held that petitioners “must show ‘a medical theory causally
connecting the vaccination and the injury’” to establish that the vaccine was a substantial
factor in bringing about the injury. Shyface, 165 F.3d at 1352-53 (quoting Grant v. Sec’y
of Health & Human Servs., 956 F.2d 1144, 1148 (Fed. Cir. 1992)). The Circuit court
added that "[t]here must be a ‘logical sequence of cause and effect showing that the
vaccination was the reason for the injury.’” Id. These requirements were reiterated by the
Circuit count in Althen:

              to show by preponderant evidence that the vaccination brought
              about her injury by providing: (1) a medical theory causally
              connecting the vaccination and the injury; (2) a logical sequence of
              cause and effect showing that the vaccination was the reason for the
              injury; and (3) a showing of a proximate temporal relationship
              between vaccination and injury.
418 F.3d at 1278. All three prongs of Althen must be satisfied. Id.

       Section 11(c)(1) also contains requirements concerning the type of vaccination
received and where it was administered, the duration or significance of the injury, and the
lack of any other award or settlement. See § 11(c)(1)(A),(B),(D) and (E). With regard to
duration, a petitioner must establish she

              (i) suffered the residual effects or complications of such illness,
              disability, injury, or condition for more than 6 months after the
              administration of the vaccine, or (ii) died from the administration of
              the vaccine, or (iii) suffered such illness, disability, injury, or condition
              from the vaccine which resulted in inpatient hospitalization and
              surgical intervention.

§ 11(c)(1)(D) (emphasis added).


III. Analysis - Althen Prongs

  A. A Medical Theory Causally Connecting the Vaccination and Injury

       To satisfy the first Althen prong, the petitioner must show that the vaccination in
question can cause the injury alleged. See Pafford v. Sec’y of Health & Human Servs.,
2004 WL 1717359, at *4 (Fed. Cl. Spec. Mstr. July 16, 2004), mot. for review denied, 64
Fed. Cl. 19 (2005), aff’d, 451 F.3d 1352 (Fed. Cir. 2006). The petitioner must offer a
medical theory which is reputable and reliable. See, e.g., Pafford, 451 F.3d at 1355
(reputable); Moberly v. Sec’y of Health & Human Servs., 592 F.3d 1315, 1324 (Fed. Cir.

                                                4
2010) (reliable). Petitioner must prove this prong by preponderant evidence.
Broekelschen v. Sec’y of Health & Human Servs., 618 F.3d 1339, 1350 (Fed. Cir. 2010).

         1.   SIRVA Injury

        Effective for petitions filed beginning on March 21, 2017, SIRVA is an injury listed
on the Vaccine Injury Table (“Table”). See Vaccine Injury Table: Qualifications and aids
to interpretation. 42 C.F.R. § 100.3(c)(10). Although petitioner’s claim was filed before
SIRVA was added to the Table, and thus cannot be found to be a SIRVA Table injury, the
undersigned’s findings are informed by the Qualifications and Aids to Interpretation for
SIRVA criteria used to evaluate such claims. The criteria are as follows:

              A vaccine recipient shall be considered to have suffered SIRVA if
              such recipient manifests all of the following: (i) No history of pain,
              inflammation or dysfunction of the affected shoulder prior to
              intramuscular vaccine administration that would explain the alleged
              signs, symptoms, examination findings, and/or diagnostic studies
              occurring after vaccine injection; (ii) Pain occurs within the specified
              time-frame; (iii) Pain and reduced range of motion are limited to the
              shoulder in which the intramuscular vaccine was administered; and
              (iv) No other condition or abnormality is present that would explain
              symptoms (e.g. NCS/EMG or clinical evidence of radiculopathy,
              brachial neuritis, mononeuropathies, or any other neuropathy).

42 C.F.R. § 100.3(c)(10).

        a)    The elements of petitioner’s SIRVA claim

      The undersigned’s findings and conclusions are as follows:

              (1) Petitioner did not have a history of pain, inflammation or
                  dysfunction of the affected shoulder prior to vaccine
                  intramuscular administration.

        The undersigned reviewed Mr. Tariku’s medical history prior to his September 8,
2015 flu and Tdap vaccinations and found that petitioner did not have a history of pain,
inflammation or dysfunction of his left shoulder prior to vaccination. Tr. 31. Thus,
petitioner satisfies this criteria.

              (2) Onset occurred within the specified time frame.

       Respondent argues that petitioner “has not shown a proximate temporal
relationship between the vaccinations and his injury” and “never reported that his pain
began within forty-eight hours after he received the vaccines.” Resp. Rep. at 5.




                                              5
       At the conclusion of the November 16, 2017 fact hearing, however, the
undersigned found that the onset of petitioner’s left shoulder pain occurred within 48
hours of his September 8, 2015 vaccinations. Tr. 31. The undersigned based that finding
on petitioner’s testimony as well as the history documented by petitioner’s physical
therapist, Kevin Olson, on May 5, 2016, providing: “Mechanism of injury: Pain within 48
hours following flu and tetanus shot.” Id. (citing Pet.’s Ex. 4 at 9). Further support for the
undersigned’s finding is summarized below.

       Petitioner asserts that his left shoulder pain started within 48 hours after he
received the flu and Tdap vaccinations on September 8, 2015. Pet.’s Ex. 1 ¶5 (Pet.’s
Decl.); Tr. 9-10. Petitioner testified that the evening he received the vaccines he felt
soreness and warmth in his left arm. Tr. 10. Petitioner recalls discussing his pain
immediately following vaccination with his sister, friend, and consulting the internet. Tr.
10; Pet.’s Aff., ECF No. 27, at 1. Petitioner states his research led him to believe the pain
was expected and could last 30 days. Tr. 10. Petitioner further recalls awakening with
tremendous pain and stiffness in his left shoulder the morning after receiving the
vaccinations. Tr. 12.

        Petitioner’s friend, Samrawit Tesfaye, avers that petitioner spoke with her about his
left arm pain the same day he received the Tdap and flu vaccinations as well as the day
after. Pet.’s Ex. 10 at 1-2. Ms. Tesfaye recalls telling petitioner the pain would go away
over time. Id.

        On November 3, 2015, petitioner reported to his primary care provider left shoulder
pain lasting for two months which was assessed as shoulder tendonitis. Pet.’s Ex. 2 at
17-18. In continuing to seek care for his left shoulder pain, petitioner often attributed the
start of his pain to receiving the Tdap and flu vaccinations. Pet.’s Ex. 5 at 1-4; Pet.’s Ex.
4 at 2-4, 9.

       Although respondent asserts that petitioner’s delay in seeking treatment for his left
shoulder pain undermines a finding that his pain began within 48 hours, petitioner’s
affidavit and testimony provide a credible and persuasive explanation for this delay.
Petitioner’s account of the immediate onset of his left shoulder pain, in addition to being
detailed, is supported by the recollection of his witness, Samrawit Tesfaye.

        Based upon the totality of the evidence set forth in the medical records, affidavits,
and testimony, the undersigned finds that the onset of petitioner’s shoulder pain was
within 48 hours of his September 8, 2015 flu and Tdap vaccinations, and therefore, is
within the Vaccine Table specified time frame of <48 hours. § 13(a)(1)(A) (preponderant
standard).

              (3) Pain and reduced range of motion are limited to the shoulder in
                  which the intramuscular vaccine was administered.

      Although petitioner’s vaccination record (Pet.’s Ex. 2 at 4-6) does not indicate so,
the undersigned previously found, based on the record as a whole, that the vaccinations


                                              6
Mr. Tariku received on September 8, 2015 were administered to his left shoulder. Tr. 30.
The undersigned likewise found that petitioner’s pain and reduced range of motion were
limited to the shoulder in which he received the September 8, 2015 flu and Tdap
vaccinations. Tr. 31-32.

        The undersigned’s findings are supported by petitioner’s submitted evidence
including various medical records detailing the treatment Mr. Tariku sought for his left
shoulder pain after his September 8, 2015 vaccinations through December 2016.
Throughout these records, petitioner consistently seeks treatment for pain limited to his
left shoulder. A summary of these records follows below.

        Petitioner saw his primary care provider, Dr. Richard D. Kovar, on October 27,
2015 for a persistent cough and underwent a chest x-ray. Pet.’s Ex. 2 at 13-15. Although
not noted in the visit record, petitioner insists he mentioned his left shoulder pain to his
provider during this visit. Pet.’s Ex. 1 at ¶6; Pet.’s Aff. at ¶2; Tr. 13-14. Petitioner testified
that at that appointment he refused a cortisone injection offered by Dr. Kovar and was
given a sheet of exercises to perform. Tr. 14. Petitioner returned to Dr. Kovar a week
later; the record of this visit indicates that petitioner sought treatment for left shoulder pain
persisting for two months and he was assessed with left shoulder tendonitis. Pet.’s Ex. 2
at 17-18. Petitioner recalls that during this November 3, 2015 appointment with Dr. Kovar
he specifically indicated his belief that the pain was caused by the vaccinations he
received in September 2015. Tr. 15. There is no notation of this in the accompanying
medical record. Petitioner described Dr. Kovar as dismissive of the suggestion that his
shoulder injury was vaccine related. Tr. 14. Petitioner testified that he sought care for his
left shoulder from another provider after being “frustrated” with Dr. Kovar. Tr. 17.

       On March 30, 2016, petitioner saw a new primary care provider, Dr. Randy Wang.
Pet.’s Ex. 5 at 1-4. At this visit, petitioner attributed his left shoulder pain to the Tdap and
Flu vaccinations he received. Id. Dr. Wang assessed petitioner with adhesive capsulitis
and referred him to an orthopedist. Id. Petitioner returned to Dr. Wang on April 29, 2016
for continued left shoulder pain and was referred to a neurologist. Pet.’s Ex. 5 at 7-10.
Petitioner testified that he was unable to locate an available neurologist that accepted his
insurance. Tr. 17.

        Petitioner instead saw an orthopedist, Dr. Omar Bhatti, on May 2, 2016. At this
visit, petitioner reported that his left shoulder pain began after receiving the flu and
tetanus vaccinations in September 2015. Pet.’s Ex. 4 at 2-4. Dr. Bhatti’s exam showed
petitioner had a reduced range of motion in the left shoulder with positive impingement
signs. Id. An x-ray was performed and evaluated to be normal. Id. Dr. Bhatti’s
impression was left adhesive capsulitis and he referred petitioner to physical therapy. Id.
Petitioner attended eight physical therapy sessions between May 5, 2016 and September
15, 2016. Pet.’s Ex. 9 at 4-11.

      Petitioner returned to Dr. Bhatti on November 21, 2016 reporting some
improvement with his left shoulder range of motion since physical therapy, but continued



                                                7
weakness when lifting objects. Pet.’s Ex. 9 at 12-16. Dr. Bhatti referred petitioner for an
MRI and told petitioner to continue his at home exercises. Id.

       Petitioner underwent a left shoulder MRI on December 2, 2016. Pet.’s Ex. 6. The
results showed a partial thickness tear of the articular surface of the supraspinatus
tendon; possible tears of the mid anterior labrum and inferior posterior labrum; and
“possibly early adhesive capsulitis.” Id. During a follow-up appointment with Dr. Bhatti on
December 19, 2016, petitioner reported intermittent left shoulder pain and trouble
performing daily activities such as reaching for objects, putting on this coat, and “general
overhead activities.” Pet.’s Ex. 8 at 4-6. Following Dr. Bhatti’s evaluation, petitioner
opted to continue with his home exercise routine rather than pursue a cortisone injection
or surgical intervention. Id.

       Based on petitioner’s medical records, affidavit evidence, and hearing testimony,
the undersigned finds that the pain and decreased range of motion petitioner experienced
are limited to his left shoulder in which he received the September 8, 2015 flu and Tdap
vaccinations. Thus, petitioner has satisfied this SIRVA criteria.

              (4) No other condition or abnormality is present that would explain
                  the patient’s symptoms (e.g. NCS/EMG or clinical evidence of
                  radiculopathy, brachial neuritis, mononeuropathies, or any other
                  neuropathy).

        The undersigned previously found that “there is no other condition or abnormality
identified by Dr. Kovar, Dr. [Bhatti] or Dr. Randy Wang revealed in the medical records or
the testimony given by Petitioner . . . which would explain [petitioner’s] symptoms.” Tr.
32.
        Having satisfied each of the four SIRVA criteria, petitioner has therefore provided
preponderant evidence to establish a medical theory of causation as required under the
first prong of Althen.

  B. Logical sequence of cause and effect showing the vaccine was the reason
     for the injury

        The undersigned finds that since petitioner has satisfied all four Table SIRVA injury
criteria (see section III.A.1), he has established, by preponderant evidence, a logical
sequence of cause and effect showing that his September 8, 2015 flu and Tdap
vaccinations were the reason for his left shoulder injury. Petitioner has thus satisfied
Althen prong two.

       Moreover, based on the undersigned’s knowledge and experience reviewing a
large number of SIRVA claims, petitioner’s clinical course is consistent with SIRVA. The
undersigned further bases this finding on the previously filed medical literature, Court
Exhibit I (Atanasoff et al.) and Court Exhibit II (Bodor & Montalvo).

  C. Proximate temporal relationship between vaccination and injury


                                              8
    “The proximate temporal relationship prong [under Althen] requires preponderant
proof that the onset of symptoms occurred within a timeframe for which, given the medical
understanding of the disorder’s etiology, it is medically acceptable to infer causation-in-
fact.” De Bazan v. Sec’y of Health & Human Servs., 539 F.3d 1347, 1352 (Fed. Cir.
2008). This analysis involves two inquiries: (1) considering the medical basis of the
proffered theory, how long after vaccination would onset or worsening of the disease
occur; and (2) did onset or worsening of the disease actually occur in the expected
timeframe. The first inquiry necessarily intersects with the prong one analysis. See
Langland v. Sec’y of Health & Human Servs., 109 Fed. Cl. 421, 443 (2013); Veryzer v.
HHS, 100 Fed. Cl. 344, 356 (2011).

        As discussed above, under the SIRVA criteria, the onset of the symptoms of
petitioner’s shoulder injury must begin within 48 hours or less of the vaccination. The
undersigned has found that the onset of petitioner’s shoulder injury began within 48 hours
of the vaccination, and thus, petitioner has satisfied Althen prong three.

  D. Duration of Injury

       Under the Vaccine Act, a petition for compensation must contain “supporting
documentation, demonstrating that the person who suffered [a vaccine related injury] ...
suffered the residual effects or complications of such illness, disability, injury, or condition
for more than 6 months after the administration of the vaccine.” 42 U.S.C. § 300aa–
11(c)(1)(D)(i). The burden of establishing, by a preponderance of the evidence, the
persistence of a vaccine-caused injury for longer than six months is borne by petitioners.
Song v. Sec'y of Health & Human Servs., 31 Fed. Cl. 61, 65–66, aff'd, 41 F.3d 1520
(Fed.Cir.1994). However, dismissal is not appropriate if it appears the parties reasonably
contest the length of time that petitioner has suffered from the effects of his alleged
vaccine injury. See, e.g., Faup v. Sec’y of Health & Human Servs., No. 12-87V, 2015 WL
443802, at *4 (Fed. Cl. Sepc. Mstr. Jan. 13, 2015).

        Although a petitioner cannot establish the length or ongoing nature of an injury
merely through his self-assertion, the fact that a petitioner has been discharged from
medical care does not necessarily indicate that there are no remaining or residual effects
from his or her alleged injury. See, e.g., Herren v. Sec’y of Health & Human Servs., No.
13-1000V, 2014 WL 3889070, at *3 (Fed. Cl. Spec. Mstr. July 18, 2014) (finding that a
petitioner suffered from residual symptoms that due to their mild nature did not require
medical care).

        Here, there is no dispute that petitioner received both the flu and Tdap
vaccinations on September 8, 2015, and he must therefore show that his alleged injury
lasted more than six months after administration of the vaccinations. Herren, 2014 WL
3889070, at *2; see also Hinnefeld v. Sec’y of Health & Human Servs., No. 11-328V,
2012 WL 1608839, at *4-5 (Fed. Cl. Spec. Mstr. Mar. 30, 2012) (dismissing case where
medical history revealed that petitioner’s Guillain-Barré syndrome resolved less than two
months after onset). Thus, petitioner must demonstrate by preponderant evidence that
his injuries continued through March 9, 2016.


                                               9
        The medical records submitted by petitioner show that he continued to seek
treatment for his left shoulder pain throughout 2016. See e.g. Pet.’s Ex. 5 at 1-4 (Mar. 30,
2016 PCP assessment of left shoulder adhesive capsulitis); Pet.’s Ex. 4 at 2-4 (May 2,
2016 orthopedist record including impression of left shoulder adhesive capsulitis); Pet.’s
Ex. 9 passim (Records of petitioner’s left shoulder physical therapy from May 2016
through Sept. 2016); Pet.’s Ex. 6 (Dec. 2, 2016 left shoulder MRI). Thus, petitioner has
satisfied the six month requirement under 42 U.S.C. § 300aa–11(c)(1)(D)(i).

IV. Conclusion

       In light of all of the above, and in view of the submitted evidence, including
the medical records and hearing testimony, the undersigned finds petitioner
entitled to Vaccine Act compensation.

IT IS SO ORDERED.

                                                 s/Nora Beth Dorsey
                                                 Nora Beth Dorsey
                                                 Chief Special Master




                                            10